DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 04/21/2022, with respect to the objection to the drawings have been fully considered and are persuasive. 
The amendments to the specification resolve the previously-raised discrepancies between the drawings and the specification. Accordingly, the objection to the drawings has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 04/21/2022, with respect to the objection to the specification have been fully considered and are persuasive.  
The amendments to the specification correct the previously-raised informalities. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 04/21/2022, with respect to the objection to claims 6 and 11 have been fully considered and are persuasive.  
The amendments to claims 6 and 11 correct the previously-raised antecedent basis concerns. Accordingly, the objection to claims 6 and 11 has been withdrawn. 
Applicant’s arguments, see Pg. 8, filed 04/21/2022, with respect to the 35 USC 112(f) interpretation have been fully considered and are persuasive. 
The amendments to the claims remove language which previously necessitated interpretation under 35 USC 112(f). Accordingly, the 35 USC 112(f) interpretation has been rendered moot and is withdrawn. 
Applicant’s arguments, see Pg. 8, filed 04/21/2022, with respect to the 35 USC 112(a) rejection of claims 1-13 have been fully considered and are partially persuasive.  
Regarding claims 1-12, the Examiner is in agreement with Applicant’s arguments with respect to claim 1. Accordingly, this aspect of the rejection is withdrawn.
Regarding claim 5, the Examiner respectfully disagrees with Applicant’s arguments. The amendments to claim 5 replace “resister setting” with “register setting”. The specification has similarly been amended to replace instances of “resister setting” with “register setting”. However, the Examiner notes that there is still a lack of disclosure as to what an act of “register setting” entails. While paragraph [0019] of the specification introduces the concept, no further detail is given. Paragraph [0163] similarly references “[setting] a predetermined ratio to a register”, but fails to disclose the nature of the register. That is, what is the register into which a predetermined ratio is set? Accordingly, this aspect of the rejection is upheld.
Regarding claim 6, the Examiner is in agreement with Applicant’s arguments with respect to the removal of language directed towards “an infrastructure side” from claim 6. Accordingly, this aspect of the rejection is withdrawn.
Regarding claim 13, the Examiner is in agreement with Applicant’s arguments with respect to claim 13. Accordingly, this aspect of the rejection is withdrawn.
Applicant’s arguments, see Pgs. 8-9, filed 04/21/2022, with respect to the 35 USC 112(b) rejection of claims 1-13 have been fully considered and are partially persuasive. 
The amendments to claims 1, 9, 10, and 13 remove the terms “a notification controlling unit”, “a calculation unit”, and “a penalty information recording unit”, thereby rendering the rejection moot. The amendments to claims 3, 5, 6, 8, 10, and 11 address the previously-raised informalities. However, the Examiner notes that dependent claim 7 has been canceled. The independent claims have been amended to include the previously-excluded step of authenticating and identifying the driver. Accordingly, the 35 USC 112(b) rejection of claims 1-13 has been withdrawn.
However, the 112(b) rejection of claim 5 with respect to register setting is upheld for similar reasons as the 112(a) rejection of claim 5 above.
Applicant’s arguments, see Pgs. 9-11, filed 04/21/2022, with respect to the 35 USC 102(a)(2) rejection of claims 1-2, 7-8, and 13 have been fully considered but are not persuasive.  
Applicant argues that Igarashi fails to teach or suggest the following limitations of amended independent claim 1: “authenticate and identify the driver; and calculate a return delay time period for determining a notification timing on a basis of a state of the driver and based on the identity of the driver who has been authenticated and identified.”. Applicant particularly argues that “Checking whether the driver is not carrying a driver’s license, as described by Igarashi, cannot reasonably be interpreted as determining a return delay time period based on the identity of the driver. Furthermore, determining that a passenger is a registered driver, as described by Igarashi, cannot reasonably be interpreted as determining a return delay time period based on the identity of the driver.” The Examiner respectfully disagrees. 
The Examiner first notes that the independent claims have been amended to include the previously-unclaimed step of “authenticating and identifying the driver”; these steps of authentication and identification are claimed at a high level of generality. Referring to Col. 7 lines 36-56 of Igarashi: “The driver condition detector 2510 may further check a status such as that the driver is not carrying a driver’s license or refuses to drive”. One of ordinary skill in the art would recognize the step of checking a driver’s license status to amount to a step of driver authentication. Regarding driver identification, from the same section of Igarashi: “The driver condition detector 2510 may include a camera for capturing a driver (driving monitoring camera), a biosensor for detecting biological information of a driver…” Igarashi further teaches (Col. 11 lines 50-64): “the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program.” Thus, Igarashi is capable of identifying a particular driver from the in-vehicle information detecting device. As such, the above citation amounts to the calculation of a return delay time period (i.e., “the timing… for notifying of switching from automatic driving to manual driving”) for determining notification timing on a basis of a state of the driver and based on the identity (i.e., “the driver… obtained from the in-vehicle information detecting device 2500”) of the driver who has been authenticated and identified. 
Accordingly, the 35 USC 102(a)(2) rejection of claims 1-2, 7-8, and 13 is upheld. Similarly, the 35 USC 103 rejection of the dependent claims is upheld under similar reasoning as their respective independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, the written description fails to disclose the act of performing register setting. Paragraph [0019] of the specification introduces the concept of register setting of the predetermined ratio but fails to disclose what such an act entails. Paragraph [0163] similarly references “[setting] a predetermined ratio to a register”, but fails to disclose the nature of the register. That is, what is the register into which a predetermined ratio is set? For the purposes of this examination, “register setting of the predetermined ratio” will be interpreted as an adjustment of the predetermined ratio.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “register setting” renders the claim indefinite because it is unclear as to what the act of register setting entails. See the above 112(a) rejection of claim 5 for further discussion.
Regarding claim 9, there is a lack of antecedent basis for the term “the calculation unit”, as references to such a calculation unit have been amended out of the independent claims.
Regarding claim 10, there is a lack of antecedent basis for the term “the calculation unit”, as references to such a calculation unit have been amended out of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Igarashi et al. (US 10,768,617 B2), hereinafter Igarashi.

Regarding claim 1, Igarashi teaches an information processing unit, comprising:
processing circuitry configured to: configured to control a notification for prompting a driver to return to driving;
Igarashi teaches (Col. 20 lines 32-57): "The notification timings depending on the condition of the driver are has have already explained with reference to FIG. 3. For example, a driver who is reading a book or operating a smartphone is clearly conscious and is expected to be able to shift to manual driving immediately after a notification once the driver stops reading the book or operating the smartphone and thus the notification T1 having short premature time is determined... Next the microcomputer 2610 determines a notification method suitable for the condition of the driver having confirmed in step S602 (step S605). For example, switching to the manual driving mode can be notified by using a notification method such as Buzzer, Display, Haptic, or Mobile..."
authenticate and identify the driver;
Igarashi teaches (Col. 7 lines 36-56): “The driver condition detector 2510 may further check a status such as that the driver is not carrying a driver’s license or refuses to drive”. One of ordinary skill in the art would recognize the step of checking a driver’s license status to amount to a step of driver authentication. Regarding driver identification, from the same section of Igarashi: “The driver condition detector 2510 may include a camera for capturing a driver (driving monitoring camera), a biosensor for detecting biological information of a driver…” Igarashi further teaches (Col. 11 lines 50-64): “the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program.” Thus, Igarashi is capable of identifying a particular driver from the in-vehicle information detecting device. As such, the above citations amount to the calculation of a return delay time period (i.e., “the timing… for notifying of switching from automatic driving to manual driving”) for determining notification timing on a basis of a state of the driver and based on the identity (i.e., “the driver… obtained from the in-vehicle information detecting device 2500”) of the driver who has been authenticated and identified.
and calculate a return delay time period for determining a notification timing on a basis of a state of the driver and based on the identity of the driver who has been authenticated and identified.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program." The Examiner notes that the driver in question has already been authenticated (Col. 7 lines 36-56) and identified (Col. 11 lines 50-64) by the method of Igarashi.

Regarding claim 2, Igarashi teaches the aforementioned limitations of claim 1. Igarashi further teaches:
the processing circuitry is configured to calculate the return delay time period in response to an observable evaluation value based on a type of secondary task being executed by the driver and biological activity observable information of the driver.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program." FIG. 3, included below, demonstrates that the return delay time period is calculated to be greater for a drowsy condition of the driver (i.e., biological activity observable information of the driver), while an activity such as reading a book (i.e., a type of secondary task being executed by the driver) results in a shorter return delay time period.

    PNG
    media_image1.png
    604
    915
    media_image1.png
    Greyscale


Regarding claim 8, Igarashi teaches the aforementioned limitations of claim 1. Igarashi further teaches:
the processing circuitry is configured to calculate the return delay time period corresponding to a vehicle dynamic characteristic of the driver who is authenticated and identified and a vehicle on which the driver rides.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program." Igarashi further teaches (Col. 7 lines 36-56): "The driver condition detector 2510 may include a camera for capturing a driver (driving monitor camera), a biosensor for detecting biological information of a driver... The biosensor is provided on, for example, a seat surface, a steering wheel or the like and detects a driver holding a steering wheel or biological information of the driver holding the steering wheel. Moreover, the driver condition detector 2510 may include a load sensor for detecting a load applied to a driver's seat or other seats (whether a person is seated on a seat). The driver condition detector 2510 may further detect the condition of the driver on the basis of operations of various devices for the driver to operate the vehicle such as an accelerator, a brake, a steering wheel... The driver condition detector 2510 may further check a status such as that the driver is not carrying a driver's license or refuses to drive."

Regarding claim 13, Igarashi teaches an information processing method executed by processing circuitry (“microcomputer 2610 of the integrated processing circuit 2600”, Col. 11 lines 50-64), the method comprising:
controlling notification for prompting a driver to return to driving; 
Igarashi teaches (Col. 20 lines 32-57): "The notification timings depending on the condition of the driver are has have already explained with reference to FIG. 3. For example, a driver who is reading a book or operating a smartphone is clearly conscious and is expected to be able to shift to manual driving immediately after a notification once the driver stops reading the book or operating the smartphone and thus the notification T1 having short premature time is determined... Next the microcomputer 2610 determines a notification method suitable for the condition of the driver having confirmed in step S602 (step S605). For example, switching to the manual driving mode can be notified by using a notification method such as Buzzer, Display, Haptic, or Mobile..."
authenticating and identifying the driver;
Igarashi teaches (Col. 7 lines 36-56): “The driver condition detector 2510 may further check a status such as that the driver is not carrying a driver’s license or refuses to drive”. One of ordinary skill in the art would recognize the step of checking a driver’s license status to amount to a step of driver authentication. Regarding driver identification, from the same section of Igarashi: “The driver condition detector 2510 may include a camera for capturing a driver (driving monitoring camera), a biosensor for detecting biological information of a driver…” Igarashi further teaches (Col. 11 lines 50-64): “the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program.” Thus, Igarashi is capable of identifying a particular driver from the in-vehicle information detecting device. As such, the above citations amount to the calculation of a return delay time period (i.e., “the timing… for notifying of switching from automatic driving to manual driving”) for determining notification timing on a basis of a state of the driver and based on the identity (i.e., “the driver… obtained from the in-vehicle information detecting device 2500”) of the driver who has been authenticated and identified.
calculating a return delay time period for determining a notification timing on a basis of a state of the driver and based on the identity of the driver who has been authenticated and identified.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program." The Examiner notes that the driver in question has already been authenticated (Col. 7 lines 36-56) and identified (Col. 11 lines 50-64) by the method of Igarashi.

Regarding claim 14, Igarashi teaches a non-transitory computer readable medium (“storage unit 2690”, Cols. 7-8) storing instructions that, when executed by processing circuitry  (“microcomputer 2610 of the integrated processing circuit 2600”, Col. 11 lines 50-64), perform an information processing method comprising:
controlling notification for prompting a driver to return to driving;
Igarashi teaches (Col. 20 lines 32-57): "The notification timings depending on the condition of the driver are has have already explained with reference to FIG. 3. For example, a driver who is reading a book or operating a smartphone is clearly conscious and is expected to be able to shift to manual driving immediately after a notification once the driver stops reading the book or operating the smartphone and thus the notification T1 having short premature time is determined... Next the microcomputer 2610 determines a notification method suitable for the condition of the driver having confirmed in step S602 (step S605). For example, switching to the manual driving mode can be notified by using a notification method such as Buzzer, Display, Haptic, or Mobile..."
authenticating and identifying the driver;
Igarashi teaches (Col. 7 lines 36-56): “The driver condition detector 2510 may further check a status such as that the driver is not carrying a driver’s license or refuses to drive”. One of ordinary skill in the art would recognize the step of checking a driver’s license status to amount to a step of driver authentication. Regarding driver identification, from the same section of Igarashi: “The driver condition detector 2510 may include a camera for capturing a driver (driving monitoring camera), a biosensor for detecting biological information of a driver…” Igarashi further teaches (Col. 11 lines 50-64): “the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program.” Thus, Igarashi is capable of identifying a particular driver from the in-vehicle information detecting device. As such, the above citations amount to the calculation of a return delay time period (i.e., “the timing… for notifying of switching from automatic driving to manual driving”) for determining notification timing on a basis of a state of the driver and based on the identity (i.e., “the driver… obtained from the in-vehicle information detecting device 2500”) of the driver who has been authenticated and identified.
and calculating a return delay time period for determining a notification timing on a basis of a state of the driver and based on the identity of the driver who has been authenticated and identified.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program." The Examiner notes that the driver in question has already been authenticated (Col. 7 lines 36-56) and identified (Col. 11 lines 50-64) by the method of Igarashi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Schmidt et al. (DE 102014011264 A1), hereinafter Schmidt.

Regarding claim 3, Igarashi teaches the aforementioned limitations of claim 1. However, Igarashi does not outright teach calculating a return delay time period in the secondary task being executed by the driver utilizing a plurality of pieces of relationship information between the observable evaluation value and the return delay time period, which are accumulated for the type of secondary task having been executed by the driver or are learned from history information. Schmidt teaches a method for calculating a response time, comprising:
the processing circuitry is configured to calculate the return delay time period in the secondary task being executed by the driver utilizing a plurality of pieces of relationship information between the observable evaluation value and the return delay time period,
Schmidt teaches ([0025]): "According to a further possible aspect, vehicle aspects can be taken into account when assigning the return time. The vehicle infrastructure itself can require return times of different lengths. For example, it can be established that a driver is currently operating a navigation system, which can have a great influence on the driver's focus of attention, since the driver needs a certain amount of attention to operate the navigation system. The operation of other vehicle controls, for example the multimedia system or the heating, can also require the driver's assistance." Schmidt further teaches ([0023]): "A further possible refinement of the method provides that the driver's alertness state is classified, a value being assigned to each class, with a value being determined for each aspect considered when several aspects of the driver's attention are determined."
which are accumulated for the type of secondary task having been executed by the driver or are learned from history information.
Schmidt teaches ([0025]): "According to a further possible aspect, vehicle aspects can be taken into account when assigning the return time. The vehicle infrastructure itself can require return times of different lengths. For example, it can be established that a driver is currently operating a navigation system, which can have a great influence on the driver's focus of attention, since the driver needs a certain amount of attention to operate the navigation system. The operation of other vehicle controls, for example the multimedia system or the heating, can also require the driver's assistance." Schmidt further teaches ([0023]): "A further possible refinement of the method provides that the driver's alertness state is classified, a value being assigned to each class, with a value being determined for each aspect considered when several aspects of the driver's attention are determined."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Schmidt to provide calculating a return delay time period in the secondary task being executed by the driver utilizing a plurality of pieces of relationship information between the observable evaluation value and the return delay time period, which are accumulated for the type of secondary task having been executed by the driver or are learned from history information. Igarashi and Schmidt are each directed towards similar pursuits in the field of vehicle driving assistance. Incorporating the teachings of Schmidt would be advantageous, as the driver's use of features such as a navigation system may have a large influence on the driver's focus of attention, as recognized by Schmidt ([0025]). The incorporation of the teachings of Schmidt therefore beneficially provides the system of Igarashi with the ability to account for a variety of aspects of the driver's attention ([0023]).

Regarding claim 10, Igarashi teaches the aforementioned limitations of claim 1. However, Igarashi does not outright teach a penalty information recording unit configured to record penalty information according to a delay amount in a case where the driver delays the driving return with respect to a prediction value at each returning intermediate stage within an extended time period classified into a plurality of stages in response to contents of execution of a secondary task of the driver by the calculation unit. Schmidt teaches a method for calculating a response time, comprising:
wherein the processing circuitry is further configured to record penalty information according to a delay amount in a case where the driver delays the driving return with respect to a prediction value at a returning intermediate stage within an extended time period classified into a plurality of stages in response to contents of execution of a secondary task of the driver by the calculation unit.
Schmidt teaches ([0018]): "In a first possible further embodiment, it can be provided that the driver is monitored regularly or continuously. In this way, the expected return time and the change in the expected return time can be monitored at any point in time or at regular intervals depending on the state of the driver. On the basis of the change, for example, a decreasing wakefulness of the driver can be recognized and a timely interruption of the journey can be brought about." Schmidt further teaches ([0019]): "To determine the state of alertness of the driver, according to one embodiment, the driver's fatigue, an attention orientation, and/or gestures of the driver can be determined. Determining the focus of attention means that the optical and/or mental spatial focus of the driver is determined... The driver can also keep an eye on the road traffic. Depending on this, the time required to record the traffic situation can vary in length and can be determined using the method described here. A tired driver must wake up before regaining situational awareness... For the waking period, a period can be added to the return time, e.g., B. two seconds for a slightly tired driver and five seconds for a very tired driver." Thus, a decreasing wakefulness of the driver would be represented by changing the return time from two seconds for a slightly tired driver to five seconds for a very tired driver.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Schmidt to provide recording penalty information according to a delay amount in a case where the driver delays the driving return with respect to a prediction value at a returning intermediate stage within an extended time period classified into a plurality of stages in response to contents of execution of a secondary task of the driver. Igarashi and Schmidt are each directed towards similar pursuits in the field of vehicle driving assistance. Such an implementation advantageously allows for adaptation of the return time based on updated awareness of the wakefulness of the driver potentially resulting in a stop to driving, as recognized by Schmidt ([0018]). Schmidt further recognizes that a more tired driver would be accommodated with a longer return time compared to a slightly tired driver ([0019]).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi and Schmidt in view of Itou (US 2007/0268146 A1).

Regarding claim 4, Igarashi and Schmidt teach the aforementioned limitations of claim 1. However, neither Igarashi nor Schmidt outright teach calculating the return delay time period so as to succeed in driving return from the secondary task being executed by the driver at a success rate of a predetermined ratio utilizing the plurality of pieces of relationship information between the observable evaluation value and the return delay time period. Itou teaches a drive support apparatus for a movable body, comprising:
the processing circuitry is configured to calculate the return delay time period so as to succeed in driving return from the secondary task being executed by the driver at a success rate of a predetermined ratio utilizing the plurality of pieces of relationship information between the observable evaluation value and the return delay time period.
Itou teaches ([0020]): "It is preferable in the drive support apparatus for a movable body according to the present invention that the awareness denotes a level of awareness of the driver respectively with respect to at least two evaluation items selected from the group consisting of four evaluation items of a speed limit, an inter-vehicle distance, a timing for operating a direction indicator, and a deceleration at a time of passing a curve or an intersection; corresponding to the evaluation items, the driving state detecting portion acquires driving state information of at least two from the speed limit of the movable body, the inter-vehicle distance from a movable body ahead, the timing for operating a direction indicator, and the deceleration at the time of passing a curve or an intersection, from the sensor of the movable body; and when plural evaluation items satisfy simultaneously the interaction-start conditions, the interaction controlling portion generates a question for checking the awareness with respect to an evaluation item for which the driver's awareness has been determined as the lowest. Thereby, the driver's awareness can be cautioned preferentially for an evaluation item for which the awareness is low." Itou further teaches ([0081]): "In this Example, a level that the driver is aware of the timing for operating the blinker is defined as "blinker operation awareness", which is digitized as "blinker operation awareness information" and stored in the driver information storing portion 108. In this Example, the blinker operation awareness information has an initial value being set to "0" in Op101, and the value can be selected from the range of -20 to 10. It should be noted that this is just an example, and the embodiment of the present invention will not be limited to the specific examples. A larger value of the blinker operation awareness information indicates that the driver is aware of the blinker operation timing more correctly."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi and Schmidt to incorporate the teachings of Itou to provide calculating the return delay time period so as to succeed in driving return from the secondary task being executed by the driver at a success rate of a predetermined ratio utilizing the plurality of pieces of relationship information between the observable evaluation value and the return delay time period.  Igarashi, Schmidt, and Itou are each directed towards similar pursuits in the field of vehicle driving assistance. One of ordinary skill in the art would therefore find it beneficial to incorporate the teachings of Itou, as doing so advantageously provides for cautioning of the driver when awareness is determined to be low for an evaluation item, as recognized by Itou ([0020]). In particular, the operation awareness information provides an indication of the level of correctness of a driver's awareness ([0081]).

Regarding claim 5, Igarashi, Schmidt, and Itou teach the aforementioned limitations of claim 4. However, neither Igarashi nor Schmidt outright teach the calculation unit being able to perform register setting of the predetermined ratio. Itou further teaches:
the processing circuitry is configured to perform register setting of the predetermined ratio.
Itou teaches ([0081]): "In this Example, a level that the driver is aware of the timing for operating the blinker is defined as "blinker operation awareness", which is digitized as "blinker operation awareness information" and stored in the driver information storing portion 108. In this Example, the blinker operation awareness information has an initial value being set to "0" in Op101, and the value can be selected from the range of -20 to 10. It should be noted that this is just an example, and the embodiment of the present invention will not be limited to the specific examples. A larger value of the blinker operation awareness information indicates that the driver is aware of the blinker operation timing more correctly."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi, Schmidt, and Itou to further incorporate the teachings of Itou to provide the calculation unit being able to perform register setting of the predetermined ratio.  Igarashi, Schmidt, and Itou are each directed towards similar pursuits in the field of vehicle driving assistance. One of ordinary skill in the art would therefore find it beneficial to incorporate the teachings of Itou, as doing so advantageously provides for cautioning of the driver when awareness is determined to be low for an evaluation item, as recognized by Itou ([0020]). In particular, the operation awareness information provides an indication of the level of correctness of a driver's awareness ([0081]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi, Schmidt, and Itou in view of Weidl et al. (US 10,327,705 B2), hereinafter Weidl.

Regarding claim 6, Igarashi, Schmidt, and Itou teach the aforementioned limitations of claim 4. However, neither Igarashi nor Schmidt outright teach that the calculation unit acquires a success rate of the predetermined ratio. Itou further teaches:
the processing circuitry is configured to acquire the success rate of the predetermined ratio…
Itou teaches ([0081]): "In this Example, a level that the driver is aware of the timing for operating the blinker is defined as "blinker operation awareness", which is digitized as "blinker operation awareness information" and stored in the driver information storing portion 108. In this Example, the blinker operation awareness information has an initial value being set to "0" in Op101, and the value can be selected from the range of -20 to 10. It should be noted that this is just an example, and the embodiment of the present invention will not be limited to the specific examples. A larger value of the blinker operation awareness information indicates that the driver is aware of the blinker operation timing more correctly."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi, Schmidt, and Itou to further incorporate the teachings of Itou to provide acquiring a success rate of the predetermined ratio.  Igarashi, Schmidt, and Itou are each directed towards similar pursuits in the field of vehicle driving assistance. One of ordinary skill in the art would therefore find it beneficial to incorporate the teachings of Itou, as doing so advantageously provides for cautioning of the driver when awareness is determined to be low for an evaluation item, as recognized by Itou ([0020]). In particular, the operation awareness information provides an indication of the level of correctness of a driver's awareness ([0081]).
However, neither Igarashi, Schmidt, nor Itou outright teach acquiring the success rate by performing road-vehicle communication with an outside of a vehicle. Weidl teaches a method and device to monitor at least one vehicle passenger and method to control at least one assistance device, comprising:
...by performing road-vehicle communication with an outside of a vehicle.
Weidl teaches (Col. 13 lines 15-37): "Furthermore, in order to be able to assess such changes of the vital parameter values indicating illness, emergency status… a current environmental parameter value of at least one environmental parameter is determined by means of an environmental parameter sensor... For this purpose, the environmental parameter sensor unit 5 or a further environmental parameter sensor unit is formed as a radar, lidar, and/or ultrasound sensor system and/or one or several cameras, for example mono and/or stereo cameras and/or C2X communication. C2X is an abbreviation for "Car to X"... The "X" can also not only represent another car, but also a transport-relevant infrastructure unit. The corresponding environmentally-relevant data is consolidated, the corresponding development of the traffic situation, also including the other road users, is cognitively analyzed and the risk is evaluated depending on the vital state, the alertness or the distraction or fatigue of the driver." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi, Schmidt, and Itou to further incorporate the teachings of Weidl to provide performing road-vehicle communication with an outside of a vehicle. Igarashi, Schmidt, Itou, and Weidl are each directed towards similar pursuits in the field of vehicle driving assistance. Incorporating the teachings of Weidl beneficially enables an analysis of the determined vital parameter values with reference to the context of the vehicle environment, in particular that the determined current vital parameter values can be compared with older vital parameter values which have already been stored, as recognized by Weidl (Col. 13 lines 38-42).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Boehringer et al. (US 8,606,455 B2), hereinafter Boehringer.

Regarding claim 9, Igarashi teaches the aforementioned limitations of claim 1. However, Igarashi does not outright teach recording penalty information in a case where the driver fails in driving return within the delay time period calculated by the calculation unit. Boehringer teaches a method and device for automatically operating a vehicle in an autonomous driving mode, comprising:
wherein the processing circuitry is further configured to record penalty information in a case where the driver fails in driving return within the delay time period calculated by the calculation unit.
(Col. 6 lines 48-60): "If the second warning criterion 59 is fulfilled, the assistance system 3 switches to an eleventh status 67 of automatic braking to a standstill. The second warning criterion 59 may be fulfilled, for example, if the driver of the motor vehicle 1 ignores the tenth status 61 of the first warning." Thus, by ignoring the warning status (e.g., those provided by the disclosure of Igarashi via modification), the attention of the driver fails to return within the delay time period calculated by the calculation unit.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Boehringer to provide recording penalty information in a case where the driver fails in driving return within the delay time period. Igarashi and Boehringer are each directed towards similar pursuits in the field of vehicle driving assistance. Incorporating the teachings of Boehringer beneficially allows for automatic braking to a standstill if the driver of the vehicle ignores the first warning indicating that an object ahead can no longer be detected reliably and may necessitate driver intervention, as recognized by Boehringer (Col. 6 lines 18-67).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Levkova et al. (US 2018/0126901 A1), hereinafter Levkova.

Regarding claim 11, Igarashi teaches the aforementioned limitations of claim 1. However, Igarashi does not outright teach, in response to a returning delay amount calculated by the processing circuitry, a notification of prediction information regarding the return delay time period necessary for driver return is issued to a third party in remote connection utilization of a third party intervention secondary task. Levkova teaches a system and method for driver distraction determination, comprising:
in response to a returning delay amount calculated by the processing circuitry, a notification of prediction information regarding the return delay time period necessary for driver return is issued to a third party in remote connection utilization of a third party intervention secondary task.
Levkova teaches ([0024]): "Third, variants of the method can enable distributed computation for enhanced performance of the computing system and modules thereof. For example, the method can include detecting the distraction state of the driver using a computational module of an onboard system, and can transmit the results of the first distraction state detection (and/or underlying sensor data) to a remote computing system to confirm or refute the initial detection. Thus, in the aforementioned example, the onboard system can avoid false negative detections (e.g., the onboard system can implement a lower detection threshold for distraction and/or a less complex computational model) and respond rapidly to perceived driver distraction, while the remote computing system can avoid false positive detections that could result in negative repercussions for the driver (e.g., higher insurance premiums, loss of his or her job, etc.)." Levkova further teaches ([0034]): "One or more distraction factor values can be determined concurrently or asynchronously and used for distraction event detection." Levkova even further teaches ([0038]): "The distraction factor value can be a binary state (e.g., distracted and not distracted), a score (e.g., a distraction score, etc.), a severity (e.g., a likelihood of a distraction state or event to lead to material loss, a risk factor associated with a distracted state, etc.) or be any other suitable measure of a driver's distraction level.” The Examiner has interpreted the return delay time period as taught by Igarashi to correspond to “[another] suitable measure of a driver’s distraction level”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Levkova to provide, in response to a returning delay amount calculated by the processing circuitry, a notification of prediction information regarding the return delay time period necessary for driver return is issued to a third party in remote connection utilization of a third party intervention secondary task. Igarashi and Levkova are each directed towards similar pursuits in the field of vehicle driving assistance. Incorporating the teachings of Levkova advantageously allows for the third party to intervene to avoid false positive detections that could result in negative repercussions for the driver, as recognized by Levkova ([0024]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Liu et al. (US 2019/0103026 A1), hereinafter Liu.

Regarding claim 12, Igarashi teaches the aforementioned limitations of claim 1. Igarashi further teaches:
[an observable evaluation value] based on biological activity observable information of the driver.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program." FIG. 3, included above, demonstrates that the return delay time period is calculated to be greater for a drowsy condition of the driver (i.e., biological activity observable information of the driver), while an activity such as reading a book (i.e., a type of secondary task being executed by the driver) results in a shorter return delay time period.
However, Igarashi does not outright teach performing autonomous learning of the return delay time period in response to a type of secondary task being executed by the driver on a basis of return success and return delay quality and an observable evaluation value. Liu teaches image processing for a vehicle collision avoidance system, comprising:
the processing circuitry is configured to perform autonomous learning of the return delay time period in response to a type of secondary task being executed by the driver on a basis of return success and return delay quality and an observable evaluation value…
Liu teaches ([0052]): "FIG. 7 illustrates features of a classifier 700 of the collision warning system 100 according to an embodiment. The collision warning system 100 may use the classifier 700 to determine when to generate warnings of potential collisions with detected objects. The classifier 700 uses training data to learn to identify a suitable time for notifying a driver to avoid a potential collision. A warning that is provided too early may be over-cautious and unnecessarily disrupt the driver. However, a warning provided too late may be ineffective in preventing the warned collision. The collision warning system 100 trains the classifier 700 using one or more types of features. In the example shown in FIG. 7, the features may include image features, trajectory features, and empirical features, also referred to as time-to-collide (TTC) features. Example image features include weather conditions nearby a vehicle 140, a scene type (e.g., reflecting different brightness levels between morning, afternoon, and night times), road conditions, and optical flow, among others."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Liu to provide performing autonomous learning of the return delay time period in response to a type of secondary task being executed by the driver on a basis of return success and return delay quality and an observable evaluation value. Igarashi and Liu are each directed towards similar pursuits in the field of vehicle driving assistance. One of ordinary skill in the art would find it beneficial to incorporate the teachings of Liu, as doing so allows for autonomous learning of the return delay time period in order to provide a warning that is neither too early nor too late, as recognized by Liu ([0052]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoki et al. (US 2016/0152182 A1) teaches a driving support device and driving support method including a determination of whether or not the driver becomes aware of a highlighted image part of a displayed warning within the specified time period. Wolter et al. (US 9,483,927 B2) teaches a method and system for controlling a vehicle during an autonomous control mode, wherein the evaluation of driver attentiveness is based upon at least one of an accuracy of the driver’s response and a reaction time taken by the driver to make the response. Fung et al. (US 2016/0001781 A1) teaches a system and method for responding to driver state including the identification and authentication of the driver and driver states. Further, machine learning methods are used to determine the river’s habits.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662